                                                                                         FILED
                                                                                       IN CLERK'S OFFICE
                                                                                  U.S. DISTRICT COURT E.D.N.Y.

                                                                                  ★ MAR 2 5 2020 ★
                                     CIVILlUGHTS COMPLAINT
                                              42U.S.C.§im
                                                                                  BROOKLYN OFFICE
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                                       20-CV-1580(RRM)(LB)

     name   ofplamt|^n5cACT ID#
                        Plaintiff,                            juryd:
                                                              YES
        -a^mst-



Enter full nam^ ofdefendants
[Make sure those listed above are
identical to those listed in Pioit m.]

                        Defendants.



I.     Previous Lawsuits:

                       Have you begun other lawsuits in state or federal court
                       dealing with the same facts involved in tUs action or
                       otherwiise relating to your imprisonment? Yes()No
               B.      If your answer to A is yes, describe each lawsuit in the space below
                       Qfthere is more tl^ one lawsuit,describe the additional lawsuits
                       on another-piece ofpaper, using Ae same outline.)

                       1. Parties to &is previous lawsuit:

                               Plaintififs:



                              Defendants:



                      2. Court(iffederal court,name the district;
                         ifstate court, name the county)



                      3..Docket Number:
                    4. Nam^ ofthe.Judge to whom case was assigned:
                   5. Di^Osition:(for example: Was the case dismissed? Was it
                       appe^ed? Is it still pen^g?)

                   6. Approximate daite offiling lawsuit:

                   7. Approximate date ofdi^sition:
H.   Place ofPresent Confinement:

           A. Is there a prisoner grievance prro^diire in tips institution? Yes^^^No(. )
           B. Did you present the ficts relpdng to         complaint.in the prisoner
           grievance procedure? Yesi

           C. Ifypur answer is YES,

                  1. What steps did you tdke?          f




                 2. What was the result?



          D. if your ^wer is NO,explain why not



          E. Ifthere is no prison grievance procedure in the institution, did you coirtplaiii
          to prison authorities? Yes( ) No( )
                       •              •'


          F. If your answer is YES,

                 1. What st^s did you take?




                2. What was the resuh?
    in.    Parties;
                    (fa item A below, plac^ur name fa the first Mahk and place yonr present
                    address in tiie second.Mmik. Do the same for ^ditional plmntiffe,ifany.)

           A. Name ofplaintiff_

           Address



          (fa item B below,place the full name and address ofeach defendant)

          B. List^ defendants' names and the addresses at which each defendant may be served
          Plafatiffmust provide the address for each defendant named.

  Defendant No. 1




  Defendant No.2




 Defendant No.3




 Defendant No.4




Defendant No.5




[Make sure that the defehd^ts listed above are identical to those listed fa the caption on page 1].
                "      •■ ■                    - 3.                                           ■ ■ ■
     IV.     Statement ofClaim:

     (State briefly and concisely,the facts ofyour case, hiclude the date(s)ofthe evait(s)alleged as
     well as the location where the events occmred. Ihclnde tiie names ofeach defendant and state
     how each
     need       pOTon
           not ^'ve anynamed   was involved
                        legal arguments     in the
                                        or cite     eventoryou
                                                to cases       are claiming
                                                            statutes. If youviolated
                                                                            intend toyour ri^ls.
                                                                                      allege      You of
                                                                                             a ninhber
     related claims,number md set forth each clann in a separate paragrajph. You may use additional
     8 bW 1 sheets ofpaper as necessary.)

                                    XJjy^, cyi\
                                        c\       ufsrj ITir. f                                 n           %

                                                 CAK.11.C


                                                                                       'Q
                       A      il




                                                                                       7
                                     Pi
                    you ar&oiaimmg^njuries a|s a result ofthe event^ou are c
Lf
 S
                           , .               ,
                  describe your injuries and state what meidical treatment you req
                  medical treatment received?




     A / UJ ■        /hX    t
  y.      Relief: .
  •I


  State what rch'ef you are^eeKing i^you prevail ouyoi




                                                       3
            ^ Cr/\                 f)(^/
                                   I
            I-           J .



        I declare under penalty ofperjury thai on /(f^7/).I delivered ftis
complaint to pristm authorities to be mailed to the Vnite^ States District Court for die Eastern
District ofNew York.


        Signed this /                                                   20,^^ I declare under penalty of
peijury that the foregoing is true and correct.




                                                  ignatureAfP/aibtitf

                                             K
                                              Name pfPrison Facility




                                              Address



                                              Prisoner ID#
K
(p
